Citation Nr: 1521801	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1945 to January 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision granted service connection for PTSD, and associated it with the Veteran's already service-connected depression, rated 10 percent disabling.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD with depression is shown to cause occupational and social impairment only during periods of significant stress; it is no more than mild.


CONCLUSION OF LAW

A rating in excess of 10 percent for PTSD with depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the rating decision on appeal granted service connection (for PTSD) and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2010 letter provided notice on the "downstream" issues of disability ratings and effective dates.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's postservice treatment records has been completed.  In connection with this claim, VA examinations were performed in March 2010, June 2011 and July 2013. The Board finds the examinations are adequate for rating purposes.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal criteria, factual background and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was afforded a VA psychiatric examination in March 2010.  On mental status evaluation, the Veteran was casually dressed.  His speech was spontaneous and coherent and his affect was full.  His mood was anxious.  He was not able to do serial 7's and had difficulty in focus.  He was oriented to person, place and time.  His thought process was rambling, and he acknowledged some confusion at times.  Thought content was unremarkable, and he had no delusions.  The Veteran reported having some sleep disruption.  There were no hallucinations.  He did not exhibit inappropriate behavior.  There was no suicidal or homicidal ideation.  He did not have obsessive or ritualistic behavior.  No panic attacks were reported.  He was not able to maintain minimal personal hygiene.  The examiner indicated the Veteran appeared to have some decline in cognitive functioning, periods of confusion memory impairment.  The Veteran described periods of irritability when he did not understand communications.  The diagnoses were depression, not otherwise specified, and rule out cognitive disorder, not otherwise specified.  The Global Assessment of Functioning score was 68.  The examiner concluded the Veteran had signs and symptoms of a mental disorder that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted the Veteran continued to be fairly active.  He went on hunting trips and accomplished most of his activities independently.  He reported brief periods of depression that occurred fairly frequently and described an irritable mood.  He stated he did not always enjoy activities.  He reported sleep disturbance, but described an adequate pattern of sleep.  He reported some mild impairment in psychosocial functioning related to depressed mood with irritability.  The examiner added there seemed to be some cognitive decline that was interfering with the Veteran's sense of well-being and his mood.  It was indicated he had age-related cognitive decline, with some confusion during the interview.  

On VA psychiatric examination in June 2011, the Veteran had no difficulty communicating with the examiner.  He made good eye contact.  There were no signs of a psychosis, and his thoughts were clear, logical and sequential.  Thought processes were clear.  His affect was mildly irritable and his mood appeared dysthymic.  He was able to list a number of pleasurable events.  He denied suicidal or homicidal ideation.  The Veteran indicated he could be irritable at times, but there were no significant social difficulties resulting from his irritability.  He got along with his son and his family, with whom he lived.  He had a number of friends in the community and visited them frequently.  His social contacts appeared rich and successful.  He was not on any psychoactive medication.  He described mild symptoms of PTSD throughout his life.  He always slept poorly and called out in his sleep at night.  He complained that in nightmares, he saw the faces and heard the voices of people with whom he served.  He denied intrusive daytime recollections.  He suggested triggers resulted in emotional and physiologic reactivity.  He described an exaggerated startle response during the day.  He acknowledged he could be irritable with his grandchildren.  The Veteran described mild signs of depression.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran had never sought mental health treatment within the VA.  

The diagnostic impression was mild PTSD with associated depression.  The Global Assessment of Functioning score was 68.  The examiner stated the Veteran's PTSD symptoms had minimal impact on his occupational and social functioning.  He got along with family members and felt emotionally close to them.  He could be mildly irritable on occasion.  

The Veteran was again afforded a psychiatric examination by the VA in July 2013.  He indicated his symptoms of depression included anhedonia, sleep maintenance, insomnia, anergia and difficulty concentrating.  He stated his depressed mood can last up to three to four days without abating.  He denied suicidal ideation.  It was reported the Veteran had no friends, but he attended church weekly and participated in family recreation.  He reported that when he loses his temper, he "tells his family members off and then leaves."  He said the primary effects of his psychiatric symptoms on his social relationships are tension and distance caused by irritability and loss of temper.  It was reported his symptoms included depressed mood, chronic sleep impairment mild memory loss and impaired abstract thinking.  On mental status evaluation, the Veteran had no difficulty with orientation.  He evidenced some difficulty with attention and abstraction.  He also had some difficulty with memory.  The examination documented impairment of abstract thinking, and deficits in memory and attention.  The examiner indicated these symptoms are more likely than not secondary to a possible cognitive disorder or age-related cognitive decline, and are less likely than not related to PTSD or depression.  The diagnoses were PTSD, mild and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 65.  

The Veteran was seen in a Vet Center from 2010 to 2014.  In February 2010, he denied feelings of hopelessness or despair.  On mental status evaluation, he was fully oriented and his affect was normal.  There were no delusions, disorganized thinking or hallucinations.  He reported a sleep disturbance.  He said he sees faces and hears voices calling for help at night.  The counselor noted in July 2010 that the Veteran had ongoing grief related to his wife's death and times when his mood was sad.  The examiner indicated the Veteran had mild PTSD and reported transient depression.  It was noted in July 2011 that his memories of his wartime experiences were more active than usual.  The Veteran indicated he found the counseling was beneficial to him.  He reported in December 2011 that he was waking more frequently, and connected this to increased dreams about his experiences.  The assessment was elevated reexperiencing symptoms that included more frequent waking, more frequent nightmares and persistent trauma memories.  It was noted in March 2012 that he had mild elevations in sleep disruption and his reexperiencing symptoms continued.  In October 2012, the Veteran stated that he had been seeing faces lately and his startle response was somewhat elevated.  He was not sleeping well and was getting up when the dog barked.  The examiner indicated his affect was bright and his overall outlook was positive.

The Vet Center records also show that in February 2013, the Veteran was able to make the connection between the exposures to reminders and having more intrusive memories and being more edgy/anxious.  The assessment was mild elevation in reexperiencing symptoms, anxiety and hypervigilance.  It was noted in April 2013 that he was ready to terminate counseling services.  The assessment was chronic, mild PTSD.  In November 2013, the Veteran reported that he was experiencing mild elevation in arousal and reexperiencing symptoms.  His PTSD was noted to be mild.  His sleep disruption was mildly elevated in February 2014, and the Veteran reported no increase in nightmares.  He indicated in April 2014 that it had been a rough month with some medical concerns and his cat having to be euthanized.  The assessments were PTSD and depression, both fairly stable.  In July 2014, the Veteran reported trouble sleeping.  He said that at times he wakes up with the sense an intruder is in the room.  The assessment was PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran's PTSD with depression is primarily manifested by a sleep impairment and irritability.  During the June 2011 VA psychiatric examination, the Veteran related he had friends with whom he met regularly.  The examiner indicated he described mild depression.  He concluded the Veteran's psychiatric disability had only a minimal impact on his functioning.  While it was indicated on the July 2013 VA psychiatric examination that the Veteran did not have friends, he still participated in family events and attended church weekly.  Although he had some irritability and memory problems, the examiner suggested many of his symptoms were more related to cognitive issues rather than his service-connected psychiatric disability.  The examiner determined that the Veteran's symptoms are mild or transient, and would result in occupational or social impairment only during periods of significant stress.  The Board notes that while a GAF score is not (of itself) dispositive, it is a factor for consideration.  The GAF scores of 65 and 68 assigned on the VA psychiatric examinations reflect mild symptoms, and are consistent with the 10 percent rating assigned.  

Throughout the appeal period the Veteran's PTSD has consistently been described as mild by both VA examiners in 2010, 2011 and 2013 and by his treatment providers at the Vet Center.  Accordingly, staged ratings are not warranted.

The Veteran is competent to report symptoms he experiences, to include sleep impairment and irritability, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for PTSD with depression.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for PTSD with depression.

The March 2010 VA examiner opined that it was more likely that the Veteran's cognitive decline and confusion was age-related.  The July 2013 examiner opined that the Veteran's symptoms of impairment of abstract thinking and deficits in memory and attention to a possible cognitive disorder or age-related cognitive decline which was unrelated to the service-connected PTSD.  If it is not possible to separate the effects of any service-connected disability from any non-service-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181, 182 (1998).  In contrast, since the Veteran's cognitive problems have been found to be more likely age-related by two separate VA examiners, they cannot be attributed to the service-connected PTSD.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's psychiatric disability are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's PTSD with depression impacts on employability.  There is no indication in the evidence of record that by virtue of his service-connected PTSD with depression the Veteran is rendered incapable of gainful employment.  


ORDER

A rating in excess of 10 percent for PTSD with depression is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


